We conclude that Larson fails to demonstrate plain error.
                Larson has not established that he possessed a Fourth or Fifth
                Amendment right allowing him to refuse to cooperate with law
                enforcement under the circumstances. See Meisler v. State, 130 Nev., Adv.
                Op. 30, 321 P.3d 930, 933 (2014); see also Angle v. State, 113 Nev. 757, 763
                n.2, 942 P.2d 177, 181 n.2 (1997). To the extent Larson alleges that relief
                is warranted because he believed he had such a right, his failure to object
                prevented this issue from being fully developed; moreover, any error is not
                "so unmistakable that it is apparent from a casual inspection of the
                record," Martinorellan v. State, 131 Nev., Adv. Op. 6, 343 P.3d 590, 593
                (2015) (quotation marks and citation omitted). Larson also fails to
                demonstrate actual prejudice. Green, 119 Nev. at 545, 80 P.3d at 95.
                            Second, Larson contends that the district court abused its
                discretion by denying his motion for a new tria1. 1 See Sanborn v. State,
                107 Nev. 399, 406, 812 P.2d 1279, 1284-85 (1991) (describing the factors
                relevant for consideration regarding a motion for a new trial based on
                newly discovered evidence). We conclude that no relief is warranted. The
                district court correctly determined that the newly-offered statements,
                which were made by Larson's codefendant while requesting leniency at
                sentencing, had dubious value and would likely be viewed by a jury as
                incriminating when considered in context.      See Cutler v. State, 95 Nev.
427, 429, 596 P.2d 216, 217 (1979). We also agree that the statements


                      'We decline the State's invitation to reject this claim, but note that
                appellant's appendix should always include all documents relevant to the
                claim raised on appeal. See NRAP 30(b); NRAP 30(b)(1). We also decline
                appellant's invitation to deem the State's response as a confession of error.



SUPREME COURT
        OF
     NEVADA
                                                      2
(0) 1947A
would not make a different result "probable upon retrial."   Sanborn, 107
Nev. at 406, 812 P.2d at 1284.
            Having considered Larson's contentions and concluded that no
relief is warranted, we
            ORDER the judgment of conviction and the judgment of the
district court AFFIRMED.




                                                                J.
                                 Gibbons




cc: Hon. David B. Barker, District Judge
     Lambrose Brown
     Attorney General/Carson City
     Clark County District Attorney
     Eighth District Court Clerk




                                   3